[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________          FILED
                                               U.S. COURT OF APPEALS
                            No. 09-12603         ELEVENTH CIRCUIT
                                                  FEBRUARY 1, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                    ACTING CLERK

                Agency Nos. A095-262-712, A095-262-713


GERARDO DIAZ-CARDENAS,
GERARDO ANDRES DIAZ-NAVAS,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (February 1, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
         Gerardo Diaz-Cardenas petitions for review of the denial of his application

for asylum and withholding of removal under the Immigration and Nationality Act

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, and Degrading Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. §

1231(b)(3); 8 C.F.R. § 208.16(c). Both the Board of Immigration Appeals and

immigration judge denied the application based on a finding that Diaz-Cardenas

was not credible. We deny the petition.

         Diaz-Cardenas presents two arguments, but we lack jurisdiction to consider

one of those arguments. Diaz-Cardenas argues that he was denied a fair hearing

because the asylum office failed timely to transfer his supporting documents for his

removal hearing and he was denied an opportunity to explain discrepancies

between some of those documents and his testimony. Diaz-Cardenas did not

present that argument to the Board, and “absent a cognizable excuse or exception,

‘we lack jurisdiction to consider claims that have not been raised before the

[Board].’” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006).

         Diaz-Cardenas also argues that the adverse credibility finding is not

supported by substantial evidence, but we disagree. See Al Najjar v. Ashcroft, 257



                                            2
F.3d 1262, 1283–84 (11th Cir. 2001). The Board and immigration judge provided

specific and cogent reasons to support that finding. Shkambi v. U.S. Att’y Gen.,

584 F.3d 1041, 1048 (11th Cir. 2009). There were numerous inconsistencies

between Diaz-Cardenas’s application, his testimony at the removal hearing, and his

supporting documents. Diaz-Cardenas initially stated in his application that he

organized youth sports events for Major Ricardo Gomez Marin beginning in 1998,

but Diaz-Cardenas later testified that he worked for Gomez in 1996 and again in

1998. Diaz-Cardenas initially stated in his application that in July 2001 he was

threatened by several members of the National Liberation Party, but he later

testified he was threatened by only one individual. Diaz-Cardenas testified that he

was the intended target of a shooting on December 7, 2001, but a letter submitted

by Gomez stated that the shooting occurred on July 7, 2001. Diaz-Cardenas also

testified incredibly that a letter from Major Jose Antonio Pereira Sanchez dated

November 3, 2001, was written after the shooting and backdated at Diaz-

Cardenas’s request. Although Diaz-Cardenas blamed the National Liberation Party

for his persecution, Gomez and other officials who submitted letters on behalf of

Diaz-Cardenas attributed the persecution to “outlaw groups.” Diaz-Cardenas

offers no explanation for his inconsistencies that would “‘compel’ a reasonable fact

finder” to reverse the adverse credibility finding and conclude that he established



                                          3
eligibility for asylum and withholding of removal. Chen v. U.S. Att'y Gen., 463

F.3d 1228, 1233 (11th Cir. 2006).

      Diaz-Cardenas’s petition for review is DENIED.




                                         4